Citation Nr: 0917553	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left lower lung 
lobe disorder, claimed as chronic left diaphragmatic 
elevation, to include as due to asbestos exposure.

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease, 
to include as due to asbestos exposure.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
discussed in a separate and distinct decision issued by the 
Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 
1964 and from January 1967 to April 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The issue of entitlement to service connection for a 
respiratory disorder, claimed as chronic obstructive 
pulmonary disease, to include as due to asbestos exposure, is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
a left lower lung lobe disorder that is related to in-service 
asbestos exposure.

2.  The medical evidence of record shows Level IV hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  A left lower lung lobe disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in February 2005 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in April 2008, after which the 
bilateral hearing loss claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran's service treatment records, service 
personnel records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Left Lower Lung Lobe Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

This claim has previously been adjudicated as entitlement to 
service connection for a chronic left diaphragmatic 
elevation.  However, in a transcript of a July 2008 hearing 
before the Board, the Veteran specifically stated that this 
claim was "part of the pleural effusion of the lung."  As 
noted below, the medical evidence of record shows findings of 
pleural conditions of the Veteran's left lower lung lobe.  
Accordingly, this claim is most properly adjudicated as a 
claim of entitlement to service connection for a left lower 
lung lobe disorder.

The Veteran's service treatment records include multiple 
reports of asbestos exposure at a frequency of 20 days per 
month for a period of at least 1 year.

After separation from military service, a March 2005 VA 
medical examination report stated that on x-ray examination 
of the Veteran's chest, there was chronic pleural thickening 
on the left.  The diagnosis was no asbestosis found, but that 
x-rays confirmed exposure to asbestos.

An April 2006 letter from a private physician stated that the 
Veteran had been seen by the physician since 1998.  The 
letter stated that there was radiographic evidence of pleural 
thickening, reconfirmed by a chest x-ray in April 2006.  The 
examiner stated that this information was provided "in 
support of the probability that he had significant asbestos 
exposure and has pleural inflammation evidence 
radiographically as the consequence of that asbestos 
exposure."

A May 2006 letter from a private medical examiner stated 
that, with regard to asbestosis, the Veteran had a computed 
tomography scan in October 2005 that showed several foci of 
pleural plaqueing.

A January 2007 VA respiratory examination report stated that 
the Veteran's claims file had been reviewed.  After review of 
the Veteran's service treatment records, the examiner stated 
that

[e]ven though there is no evidence of 
asbestos in the lungs on these 
[in-service] examinations, it often takes 
25 to 40 years for asbestos contamination 
to cause any kind of reaction in the 
lungs that might be shown on 
x-rays. . . .

The Veteran does have evidence of 
asbestos contamination of his lung 
according to our x-ray reports.  However 
there is no evidence of asbestosis. . . .

We have stated on the examination of 2005 
and 2007 that it is more likely than not 
that the Veteran has asbestos 
contamination of the left lower lobe of 
his lung.  This is consistent with his 
history of being exposed to asbestos in 
the service.  Thus, it is more likely 
than not that the changes in his left 
lung are due to asbestos exposure; 
however he does not have asbestosis at 
this time.

The medical evidence of record shows that the Veteran has a 
left lower lung lobe disorder that is related to in-service 
asbestos exposure.  The Veteran's service treatment records 
show that the Veteran was repeatedly exposed to asbestos 
during military service.  After separation from military 
service, VA and private medical records dated in March 2005, 
April 2006, May 2007, and January 2007 all stated that the 
Veteran's left lower lung lobe showed evidence of asbestos 
exposure.  While these medical reports also stated that the 
Veteran did not currently have a diagnosis of asbestosis, 
each report noted that there were physical manifestations of 
this asbestos exposure, variously described as "chronic 
pleural thickening," "pleural thickening," "pleural 
inflammation," "pleural plaqueing," and "asbestos 
contamination."  As such, the medical evidence of record 
shows that the Veteran's in-service asbestos exposure 
resulted in a current left lower lung lobe disorder.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's left lower lung lobe disorder 
is related to military service, and therefore service 
connection for a left lower lung lobe disorder is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2008).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.

A March 2005 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
65
LEFT
25
60
65
70

The average pure tone threshold was shown as 49 decibels in 
the right ear and 55 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 84 percent in the left ear.

A January 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
60
70
LEFT
35
60
70
70

The average pure tone threshold was shown as 54 decibels in 
the right ear and 59 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 80 percent in 
the right ear and 84 percent in the left ear.

Applying the more severe January 2007 results to the Schedule 
reveals a numeric designation of Level IV in the right ear 
and Level III in the left ear.  See 38 C.F.R. § 4.85, Table 
VI, Diagnostic Code 6100.  Applying these findings to 38 
C.F.R. § 4.85, Table VII of the Schedule results in a 10 
percent evaluation for bilateral hearing loss under 
Diagnostic Code 6100.


Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the Veteran's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
Board finds that the criteria by which this service-connected 
disorder is evaluated, specifically contemplates the level of 
impairment caused by that disability.  Id.  As demonstrated 
by the evidence of record, the Veteran's hearing loss 
disability is manifested by Level IV hearing acuity in the 
right ear and Level III hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  When comparing this with the 
hearing acuity contemplated by the Schedule, the Board finds 
that the schedular evaluations regarding the appellant's 
bilateral hearing loss disability are not inadequate.  A 
compensable rating is provided for certain audiological 
findings but the medical evidence reflects that those 
findings are not present in this case.  Moreover, the rating 
criteria provides for rating exceptional patterns of hearing 
impairment under the provisions of 38 C.F.R. § 4.86.  
However, the Veteran's test results do not demonstrate either 
(1) a pure tone threshold of 55 decibels or more in all four 
frequencies in either ear, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in either ear.  Thus, the 
Veteran is not entitled to consideration under C.F.R. § 4.86 
for exceptional patterns of hearing impairment for his 
service-connected bilateral hearing loss.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, the Board also considered the holding in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of 
a hearing loss disability in the examination report.  Though 
the March 2005 and January 2007 examination reports did not 
include such discussion, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, 
the Veteran has neither advanced an argument that the 
audiological examinations were deficient in any respect, nor 
that he was prejudiced thereby.

Thus, based on the current audiometric findings, the 10 
percent evaluation currently assigned for the Veteran's 
service-connected bilateral ear hearing loss is appropriate, 
and entitlement to a rating in excess of 10 percent for 
bilateral hearing loss is not warranted.  The 10 percent 
disability evaluation is the highest rating warranted for the 
entire period on appeal.  See Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent for the Veteran's bilateral 
hearing loss, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for a left lower lung lobe disorder is 
granted.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.


REMAND

The Veteran seeks service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease, 
to include as due to asbestos exposure.  The medical evidence 
of record shows that the Veteran has a current diagnosis of a 
respiratory disorder.  While the medical examiners have 
opined as to whether this disorder is related to military 
service or asbestos exposure, as noted above service 
connection has now been granted for a left lower lung lobe 
disorder.  There is no medical evidence of record which 
addressed whether the respiratory disorder has been 
aggravated by the Veteran's left lower lung lobe disorder, 
which is manifested by pleural plaqueing and inflammation.  
The Board therefore concludes that an additional VA 
examination is needed to provide an opinion as to whether any 
currently diagnosed respiratory disorder has been aggravated 
by the Veteran's service-connected left lower lung lobe 
disorder.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any respiratory disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any respiratory 
disorder found is related to the 
Veteran's period of military service or 
to a service-connected disorder.  
Specifically, the examiner must state 
whether the Veteran's service-connected 
left lower lung lobe disorder, 
manifested by pleural plaqueing and 
inflammation, has aggravated any 
currently diagnosed respiratory 
disorder.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for the 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.
3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


